DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite a limitation “when the third amount is odd, setting the central frequency shift as a half of a PRB bandwidth, or an opposite number of a half of a PRB bandwidth”. It is unclear what “an opposite number of a half of a PRB bandwidth” refers to. What does the term “an opposite number of a half of a bandwidth” mean? Is the opposite of a half, an integer? Proper clarification of the definition of this language is respectfully requested.
Claims 5 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims also recite language referring to “opposite number of a half”. Just as with claims 2 and 8 above, it is unclear what this language refer to and proper clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye (US Patent Application Publication 2018/0070267).
Regarding claims 1 and 7 Ye discloses a method (figs. 2 and 5) and an apparatus (fig. 7) for implementing a nonstandard bandwidth at a network device, the method comprising:
a processor (fig. 7, processor 22); and
(fig. 7, paragraph 0112), the memory containing instructions executable by the processor to operate the apparatus:
determining a first amount of physical resource blocks (PRBs) available in the nonstandard bandwidth (paragraphs 0066-0067, 0083; wherein the base station determines a standard bandwidth of an LTE system, and a nonstandard bandwidth of the system, and the resource blocks of the frequency);
determining a second amount of PRBs available in a standard bandwidth corresponding to the nonstandard bandwidth (paragraphs 0066-0067, 0083; wherein the base station determines a standard bandwidth of an LTE system, and a nonstandard bandwidth of the system, and the resource blocks of the frequency); and
determining a central frequency shift of the nonstandard bandwidth relative to the standard bandwidth, based at least on the first and second amounts (paragraphs 0064-0067; wherein the base station performs a central frequency shift of the nonstandard bandwidth based on the standard bandwidth).
Regarding claims 2 and 8 Ye discloses the method according to claim 1 and the apparatus according to claim 7, wherein determining the central frequency shift comprises: calculating a third amount of one or more PRBs that are blocked on the edge(s) of the standard bandwidth, the third amount equaling to a difference between the second and first amounts (paragraphs 0066-0073; wherein a determination is made of edge spectrum to be filtered out); when the third amount is even, setting the central frequency shift as zero (paragraphs 0066-0073; wherein as seen in fig. 3, when the resources to be filtered out are even on both ends, no shift occurs for the central frequency); and when the third amount is odd, setting the central frequency shift as a half (paragraphs 0066-0073; wherein the delta is determined, as seen in fig. 3, and the shift is determined to be performed on one side of the spectrum).
Regarding claims 3 and 9 Ye discloses the method according to claim 1 and the apparatus according to claim 7, wherein the central frequency shift is determined based further on a resource block group (RBG) size corresponding to the nonstandard bandwidth (paragraphs 0066-0073; resource block sizes of the nonstandard and standard spectrums).
Regarding claims 6 and 12 Ye discloses the method according to claim 1 and the apparatus according to claim 7, wherein determining the first amount comprises: selecting a bandpass filter corresponding to the nonstandard bandwidth; calculating a passband bandwidth of the bandpass filter; and calculating the first amount based on the passband bandwidth (paragraphs 0066-0073; wherein the nonstandard spectrum is filtered, and band filtered bandwidth is determined, and final resources are determined).
Regarding claim 13 Ye discloses the apparatus according to claim 7, wherein the apparatus is included in a radio unit (RU) of the network device (figs. 6-7; transceiver units in the base station).
Regarding claim 14 Ye discloses the apparatus according to claim 7, wherein the apparatus is included in a digital unit (DU) of the network device (figs. 6-7, paragraph 0075, for example; wherein the base station is part of an LTE or GSM or UMTS system, the base station comprises the digital unit).
Regarding claim 15 Ye discloses a network device comprising:
(paragraphs 0052, 0067; wherein the base station receives a configuration from an operator);
a radio unit (RU) comprising the apparatus according to claim 7 (figs. 6-7; transceiver units in the base station), wherein the RU is further configured to obtain the bandwidth configuration from the RAC and feedback information about the determined central frequency shift and the first amount of PRBs to the RAC, and wherein the RAC is further configured to, based on the information feedback, determine one or more PRBs that are blocked on the edge(s) of the standard bandwidth (figs. 6-7, paragraphs 0066-0073; note that these “units” are considered to be part of the base stations as known in the art, thus this is a communication happening within the base stations processing modules); and a digital unit (DU) configured to obtain information about the one or more PRBs and the central frequency shift from the RAC and determine, based on the obtained information, which PRB(s) are to be blocked for resource scheduling (figs. 6-7, paragraphs 0066-0073; note that these “units” are considered to be part of the base stations as known in the art, thus this is a communication happening within the base stations processing modules).

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim language of claims 4 and 10, when in combination with the elements recited in the independent claims is not met by the prior art. No piece of art found, either alone or in combination, meet the combination of elements of these claims.
Claims 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
For similar reasons as cited for claims 4 and 10, these claims are deemed allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2018/0288643 to Schmidt et al. – which relates to the provision of flexible bandwidth in an OFDM communication system such as a Long Term Evolution, LTE, radio communication system.
USPGPUB 2017/0339677 to Rico Albariño et al. – that teaches techniques to enable devices (e.g., UEs) to achieve higher data rates while keeping the power consumption to a minimum. Some of these techniques discuss flexible bandwidth change, including a device switching between different bandwidth sizes on a need basis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466